Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claim Status
Claims 1, 2, 6-14, and 17-21 pending.  Claims 3-5, 15-16, and 22-32 are canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021  has been considered by the examiner.

Action Summary
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the claim amendment.  

Claims 1, 2, 6-14, 17-19, and 21 rejected under 35 U.S.C. 103 as being un-patentable over Price et al., J. Clin. Invest. 1984;74(4):1496-1508 in view of Azziz et al. Endocrine Reviews 21(4): 347-362, 2000, Scott et al., 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
HIV Clin. Trials. 2007 Nov-Dec;8(6):412-20, and Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274 are withdrawn in light of the proviso limitation claimed.
Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Price et al., J. Clin. Invest. 1984;74(4):1496-1508 in view of Azziz et al. Endocrine Reviews 21(4): 347-362, 2000, Scott et al., 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
HIV Clin. Trials. 2007 Nov-Dec;8(6):412-20, and Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274 as applied to claims 1, 2, 6-14, 17-19, and 21 in further view of Gyurik (US2004/0176476 A1) are also withdrawn in light of the fact the independent claim 1 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Price et el. The patient population of Price et al. is a patient with pseudo-hermaphroditism due 5-alpha-reductase deficiency and androgen receptor deficiency. The recitation of “wherein said adult human male does not have a genetically determined lower level of intracellular 5- alpha reductase and does not have a genetically determined lower number of androgen . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Claims 1, 2, 6-14, and 17-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628